Citation Nr: 0910051	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to October 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2009, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The Veteran has tinnitus that is etiologically related to 
service.

2.  The Veteran does not have hypertension.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for service connection for 
tinnitus, the Board notes that the evidence currently of 
record is sufficient to substantiate the Veteran's claim.  
Therefore, no further development of the record is required.  
Although the Veteran has not been provided required notice 
with respect to the disability-rating and effective-date 
elements of his claim, those matters are not currently before 
the Board, and the RO will have the opportunity to provide 
the required notice before deciding them.

With respect to the claim for service connection for 
hypertension, the record reflects that the Veteran was 
provided with the notice required under the VCAA by letter 
mailed in August 2005, prior to the initial adjudication of 
the claim.  Although he was not provided with notice 
concerning the disability-rating and effective-date elements 
of the claim, the Board has determined that there is no 
prejudice to the Veteran in proceeding with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection for 
hypertension is not warranted.  Consequently, no effective 
date or disability rating will be assigned, and the failure 
to provide notice with respect to those elements of claim is 
no more than harmless error.

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, he has been 
afforded an appropriate VA examination.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Tinnitus

The Veteran contends that service connection is warranted for 
tinnitus because it is related to service.  Specifically, the 
Veteran testified in February 2009 that he has experienced 
tinnitus since service, when he regularly was exposed to loud 
noises from weapons fire, rocket launches, and the flight 
line.

Service treatment records do not show that the Veteran 
complained of tinnitus during service, and the Veteran 
acknowledged that during service he did not seek treatment 
for the disability.  However, the Veteran is competent to 
describe his in-service exposure to loud noises and the onset 
of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
Board has no reason to question the credibility of his 
hearing testimony concerning the onset of his tinnitus or his 
in-service noise exposure.  In this regard, the Board notes 
that service records are consistent with the Veteran's 
account of his in-service duties, including weapons training.  
In addition, his spouse testified in February 2009 that he 
complained to her of ringing in his ears when they began 
dating approximately 10 years earlier, or in 1999.

The post-service medical evidence of record includes a 
December 2005 VA examination report and an October 2008 
letter from a private audiologist.  These records confirm 
that the Veteran currently has tinnitus.  The VA examiner 
noted that the Veteran reported having tinnitus for eight 
years, but she opined that it was not likely that his current 
tinnitus had its onset in service because there was no 
evidence of in-service treatment.  The private audiologist 
noted the Veteran's reported in-service noise exposure but 
concluded that testing could not confirm or deny whether such 
exposure had resulted in his tinnitus.

As explained above, the Board finds the testimony of the 
Veteran and his spouse concerning the onset and continuous 
nature of his tinnitus to be credible.  Therefore, the VA 
examiner's opinion, which is based on the absence of 
documentation of tinnitus in the service treatment records, 
is of minimal probative value.  The only other medical 
opinion of record neither establishes nor precludes a 
relationship between the Veteran's in-service noise exposure 
and his tinnitus.  It does, however, indicate that tinnitus 
can result from excessive noise exposure.

In light of the credible testimony establishing that the 
Veteran was exposed to excessive noise in service, that he 
began experiencing tinnitus in service, and that he has 
continued to experience tinnitus since his release from 
active duty, the Board finds that the preponderance of the 
evidence of record weighs in favor of the claim.  
Accordingly, service connection for tinnitus is warranted.

Hypertension

The Veteran also contends that service connection is 
warranted for hypertension because it is related to service.  
He and his spouse testified in February 2009 that elevated 
blood pressure readings were noted during service and that he 
currently controls his blood pressure through diet.

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90 mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160 mm or 
greater with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2008).  
After careful consideration, the Board concludes that service 
connection for hypertension is not warranted because the 
disorder was not present in service or thereafter.  

Service treatment records confirm that the Veteran was 
treated for possible primary hypertension in June 1998 and 
July 1998.  Testing over a five-day period revealed an 
average systolic blood pressure of 145 mm and an average 
diastolic blood pressure of 75mm.  Additional blood pressure 
readings recorded in January 2000, April 2000, and July 2000 
reflect that the Veteran's systolic blood pressure did not 
exceed 142 mm and that his diastolic pressure did not exceed 
83mm.  Although his blood pressure was elevated during 
service, no diagnosis of hypertension was rendered, and the 
elevated blood pressure readings recorded in the service 
treatment records do not meet the criteria for a diagnosis of 
hypertension as defined by VA.

The post-service medical evidence consists of a November 2005 
VA examination report.  The examiner acknowledged the 
Veteran's reported history of elevated blood pressure but 
noted that hypertension had not been diagnosed during service 
or since his release from active duty.  Physical examination 
revealed left arm blood pressure readings of 128/84, 130/84, 
and 132/84 and right arm blood pressure readings of 134/70, 
134/86, and 134/86.  The examiner concluded that there was no 
evidence of arterial hypertension or hypertensive vascular 
disease.

In sum, there is no evidence that the Veteran currently has 
hypertension or that he has ever had hypertension.  Although 
elevated blood pressure readings were recorded during 
service, those readings do not warrant a diagnosis of 
hypertension as defined by VA regulations, and no confirmed 
diagnosis of hypertension was rendered during service.  
Moreover, there is no post-service medical evidence of 
hypertension, as defined by VA regulation.  Indeed, the 
Veteran acknowledged at the February 2009 hearing that his 
high blood pressure is under control because he and his 
spouse make an effort to regulate his diet.  Accordingly, in 
view of the medical evidence indicating that the Veteran does 
not hypertension, service connection is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


